Citation Nr: 1243404	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to March 1946 and from August 1950 to September 1953.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California. 

The appellant testified at a hearing before the undersigned Veterans' Law Judge, in May 2012, and the transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran's death certificate reflects his death in February 2003, with multi-organ system failure as the immediate cause of death; the underlying cause of death as necrotic ischemic bowel and sepsis; ischemic cardiomyopathy was a significant condition contributing to death. 

2.  At the time of his death, service connection was in effect for a left knee condition, rated 30 percent disabling.

3.  The competent evidence of record relates the Veteran's service-connected left knee condition to the Veteran's atherosclerosis that caused ischemic bowel disease.  

CONCLUSIONS OF LAW

The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The appellant seeks service connection for the cause of the Veteran's death.  As conveyed in numerous statements, the appellant maintains that the military service, to include the secondary results of the Veteran's service-connected left knee condition caused the Veteran's death. 

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As noted, at the time of death, service connection was in effect for a left knee condition, rated 30 percent disabling, since March 10, 1981.  The death certificate indicates that the Veteran died in February 2003.  Additionally the death certificate lists (I) multi-organ system failure as the immediate cause of death, (II) ischemic bowel disease as an underlying cause of death, and (III) ischemic cardiomyopathy as a significant condition contributing to death.

During the May 2012 Travel Board hearing, the appellant testified that the Veteran's service-connected left knee condition had affected his activities of daily living, confining him to very little activity.  She added that shortly after they married, she noted that her husband was unable to exercise.  

The appellant essentially contends that the Veteran's death was advanced by the secondary effects of his service-connected left knee condition.  In support of this contention, she has provided opinions from the Veteran's primary care physician of twenty-two years, Dr. Keet, and his treating cardiologist, Dr. Glancy.  

In a December 2008 statement, Dr. Keet indicated that the Veteran died from ischemic colon secondary to arteriosclerosis; he opined that it was more likely than not that his underlying arteriosclerosis was aggravated by his long term inability to exercise secondary to the war injury to his knee and subsequent knee replacement.  

In a May 2012 statement, Dr. Glancy indicated that the Veteran's atherosclerosis was advanced by his long-term inability to exercise due to his service-connected disability.  He noted that as a result of his advanced atherosclerosis, the Veteran required coronary bypass surgery in June 1999.  Significantly, he indicated that the underlying cause of death, ischemic bowel disease, was caused by the Veteran's atherosclerosis.

The evidence of record, medical and lay, tends to confirm that the Veteran was unable to exercise and live an active lifestyle following his in-service injury.  The Veteran's death certificate reflects the clear medical opinion of a qualified physician that ischemic bowel disease was an underlying cause of the Veteran's death.  Most significantly, the two private opinions taken together, reflect that there is a causal connection between the Veteran's service-connected injury and his developing ischemic bowel disease.  As such, resolving all reasonable doubt in favor of the appellant, the Board finds that the criteria to establish service connection for the Veteran's cause of death, as related to his service-connect left knee condition, have been met and the claim is granted on that basis.  


ORDER

Service connection for the Veteran's cause of death is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


